11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Keith Sproles,                             * From the County Court at Law No. 2
                                             of Taylor County,
                                             Trial Court No. 7131.

Vs. No. 11-21-00021-CV                     * July 30, 2021

Clyde Amburn,                              * Per Curiam Memorandum Opinion
                                             (Panel consists of: Bailey, C.J.,
                                             Trotter, J., and Williams, J.)

     This court has considered Keith Sproles’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Keith Sproles.